511 W. 25th St. Owner LP v WestKids25, LLC (2021 NY Slip Op 00518)





511 W. 25th St. Owner LP v WestKids25, LLC


2021 NY Slip Op 00518


Decided on February 02, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 02, 2021

Before: Renwick, J.P., Webber, González, Scarpulla, JJ. 


Index No. 159460/17 Appeal No. 13019-13020-13020A Case No. 2020-02573, 2020-02578, 2020-02801 

[*1]511 West 25th Street Owner LP, Plaintiff-Respondent,
vWestKids25, LLC, et al., Defendants-Appellants.



Appeals having been taken to this Court by the above-named appellant from orders of the Supreme Court, New York County (William Franc Perry, J.), entered on or about July 16, 2019, August 30, 2019 and May 27, 2020 ,
And said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated January 11, 2020,
It is unanimously ordered that said appeals be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: February 2, 2021